Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
Initially, it is noted that prior Claim 4 did not require the number of character filling cells being the same as the number of characters of the correct answer string. (Emphasis Added.) Therefore, the new grounds of rejection below is necessitated by Applicant’s amendment. Applicant’s arguments regarding the prior art are moot and the amendment is addressed in the new grounds of rejection, below.  
Turning to Section 101 and the claims, as amended, Applicant contends that showing a user the number of characters in an answer string represents a specific improvement and enhances efficiency. (Remarks, Page 10.) Be that as it may, the claims as amended do not represent a technical solution to a technical problem because, as explained in the new grounds of rejection, the amended limitations read on a Crossword puzzle:  The New York Times Crossword puzzle, published since at least 1942 shows the amended feature. The number of character filling cells in the same as the number of characters of the correct answer string. For example, if a clue for 1 across reads “Which United States federal agency issues patents?” the crossword entry for 1 across is 5 letters long to accommodate the answer string, “USPTO”.
Applicant argues the amendment does not represent conventional activity. (Remarks, Page 10.) As demonstrated above, a Crossword puzzle shows the conventionality of what Applicant seeks to patent. Consequently, the rejections are respectfully maintained. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 & 5-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
Initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  
Representative claim 1 is analyzed below, with italicized limitations indicating recitations of an abstract idea, noting that independent Claims 17 & 19 mirror Claim 1 but being drawn to different statutory categories. 
“A calculation practicing method, the calculation practicing method comprising: providing a calculation question; identifying the type and the content of the calculation question; displaying an answer area according to the type and the content of the calculation question by a display; wherein the answer area comprises a certain number of character filling cells according to the type and the content of the calculation question, and the number of the character filling cells is the same as the number of characters of correct answer string; generating an answer area according to the type and the content of the calculation question; receiving an answering operation in which a user inputs an answer string for the calculation question in the answer area; identifying the answer string inputted by the user; and determining whether each answer character in the answer string is correct, and if there is an incorrect answer character, marking the incorrect answer character.” 


The italicized limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, namely, “Mental Processes”, concepts performed in the human mind, including an observation, evaluation, judgment, opinion. Here, a teacher perform the claimed limitations using pencil and paper alongside a student. Nothing precludes the process being performed in the teacher’s mind and merely conveying via paper. 
The italicized limitations also fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, namely “Certain methods of organizing human activity, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claims cover a teaching wherein questions are presented and a student generates an answer. 
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations including a processor, memory storing instructions and a display.  
These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an instruction to “apply” the judicial exception using a computer as a tool to perform the abstract idea. 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the  abstract idea. However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. 
Regarding the Berkheimer decision, Applicant is referred again to US 2017/0147277 Fig. 1 showing the conventionality of these electronic elements. Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation of a mental process. 
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 6, 12, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carney (US 2017/0147277) in view of Official Notice. 
Regarding Claims 1, 2, 15, 17 & 19: Carney discloses an electronic device, the electronic device comprising: a processor, a memory, and a display, (Figs 1, 2); the memory being configured to store a computer program, (¶ 37); the processor being configured to execute the computer program, (Fig. 2); and the display being configured to display results of executing the computer program, (Fig. 2, 11), wherein the processor is further configured to perform the following operations: providing a calculation question, (¶ 65, Fig. 5, teacher prompts student to write equation corresponding to line 42 in box 46); identifying the type and the content of the calculation question, (Id.); generating an answer area according to the type and the content of the calculation question, (Id. at box 46); receiving an answering operation in which a user inputs an answer string for the calculation question in the answer area, (Fig. 6, answer 48, ¶ 66); identifying the answer string inputted by the user, (¶ 66); and determining whether each answer character in the answer string is correct, (¶ 66), and if there is an incorrect answer character, marking the incorrect answer character, (Fig. 7, showing the corrected answer, see also Fig. 11, 69 marking an incorrect answer). Carney discloses generating a certain number of character filling cells according to the type and the content of the calculation question, the answer area comprising the certain number of character filling cells, (e.g., Fig. 5 box 46 and Fig. 6, box 49) with regions for inputting characters {the answer} is a number of character filling cells.
Regarding the amendment: Carney does not make explicit that the number of character filling cells is the same as the number of characters of the correct answer string. The New York Times Crossword puzzle, published since at least 1942 shows this concept. The number of character filling cells in the same as the number of characters of the correct answer string. For example, if a clue for 1 across reads “Which United States federal agency issues patents?” the crossword entry for 1 across is 5 letters long to accommodate the answer string, “USPTO”. Examiner takes Official Notice therefore that Crossword puzzles were notoriously well-known prior to Applicant’s filing and show the claimed feature. 
It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s filing to operate Carney’s character filling cell such that the number of character filling cells is the same as the number of characters of the correct answer string, as shown by Official Notice, for the purpose of making it easier for a student to arrive at a correct solution. This yields the same predictable results of how Crossword puzzles operate: knowing how many letters long the answer is makes it easier to arrive at the correct answer. 
Regarding Claims 3, 18: See Carney Fig. 7, 59 vertical calculation formula beside the question. 
Regarding Claim 5: Carney discloses generating one result row, (Fig. 7, 59 with a plurality of rows), or one result row and at least two step rows beside the vertical calculation formula according to the type and the content of the calculation question and the generated vertical calculation formula; the result row comprising a certain number of character filling cells, (Fig. 7, 59, the location of each character inputted via the stylus is character filling cell), and the number of cells of the character filling cells is determined according to the type and the content of the calculation question, (slope of line 42); the step row comprising a certain number of character filling cells, and the number of cells of the character filling cells is determined according to the type and the content of the calculation question; the number of rows of the step row is determined according to the type and the content of the calculation question, (Fig. 7, 59, number of rows and characters determined based on how long the answer is.) 
Regarding Claim 6: See Carney Fig. 7, 59, each row of characters is a horizontal line. 
Regarding Claim 12: See Carney e.g. Fig. 5; 1 calculation question.  
Claims 7-11, 14 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Carney (US 2017/0147277) in view of Fuka (US 2018/0096619). 
Carney discloses the invention substantially but does not make explicit, the question identifying model is a neural network model established through pre-training with samples, an upgrade path with multiple levels wherein a previous level must be completed before a next level, and randomly generating questions. It is also noted that Carney shows a model identifying printed font and a model identifying handwritten font, e.g. Fig. 6, the graph is printed whereas the correct answer is handwritten.  In a related educational invention, Fuka teaches an AI and neural network based system of identifying questions and diagnostic tests based on student progress through multiple coursework levels, (Fuka, Fig. 12, 1200, Fig. 13, 1300, and related descriptions, and ¶¶ 155.) It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s filing to have provided Fuka’s AI-based approach in Carney’s system for several reasons including making it easier for teachers to develop unique questions and better ascertain student progress, (Fuka, ¶ 17.) 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Carney (US 2017/0147277) in view of Fuka (US 2018/0096619) as applied to Claim 1, in view of Official Notice.
Carney does not make explicit that when receiving an answer, the time is limited. However, Examiner takes Official Notice that timed exams were notoriously well-known at the time of Applicant’s filing and it would have been obvious to limit the time Carney’s student has to answer questions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647.  The examiner can normally be reached on M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMKAR A. DEODHAR
Examiner
Art Unit 3714



/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715